Citation Nr: 1512235	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013, the Veteran requested a hearing before a Veterans Law Judge but in April 2014 he withdrew his hearing request. 


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) and bilateral hearing loss render him unable to follow substantially gainful occupation consistent with his education and prior occupational history.


CONCLUSION OF LAW

The criteria for a TDIU from have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned when a veteran is unable to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous   work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In October 2011, the Veteran filed an application for increased compensation based on unemployability.  Service connection has been established for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; tinnitus and a facial scar each rated as 10 percent disabling; and for scars of the chest and left arm rated as noncompensable.  The combined evaluation for all service-connected disabilities is 80 percent.  Accordingly, the Veteran's claim for entitlement to a TDIU may be adjudicated on a schedular basis.  38 C.F.R. § 4.16(a).

On his October 2011 application, the Veteran indicated that he became too disabled to work in June 2010 due to his PTSD and hearing loss.  He had previously worked full time at Great American Bottle Works, Inc. (Great American).  In terms of education, he had graduated from high school and completed several years of college but he did not graduate.

In February 2012, the Veteran submitted a VA Form 21-4192 containing additional employment information.  It indicated that he had worked at Great American from March 1985 to June 2009 and that he performed sales and general management.   He wrote that his hearing had deteriorated to the point where he could no longer communicate well with customers.  The last day that he worked was June 2009.

In a January 2012 letter to VA, the Veteran stated that he was actually the President of Great American.  He had founded the company in 1985, but now, as of January 2, 2012, the company was officially shut down.  When it was open, Great American was a wholesaler of promotional products through various U.S. distributers.  It was a small business, employing 2 to 7 people.  The Veteran was forced to close the business because his hearing loss impaired his ability to deal with employees, suppliers, and customers.

In January 2012, the Veteran wrote to VA documenting the impact of his PTSD on his employability.  He stated that his entire working life has been centered around sales.  The anxiety attacks, anger issues, and general loss of interest in activities cause by his PTSD resulted in an inability to deal with customers on a daily basis.  He noted that when combined with his bilateral hearing impairment, he is effectively unemployable in the area in which he has worked for 40 years.

In May 2012 the Veteran underwent a VA examination for his PTSD.  The examiner found that his PTSD causes occupational and social impairment due       to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  The examiner commented that the Veteran had moderate symptoms including poor sleep, panic attacks, irritability and anger outbursts that have been problematic in the workplace at times; however, the Veteran has worked for many years as a successful business owner, has a stable marital relationship, and several close friends.

That same month the Veteran also received a VA examination for his hearing loss and the examiner marked the box indicating the disability resulted in no functional impact on his daily life or work.

The Veteran submitted two buddy statements dated October 2012.  One is from a professional and personal acquaintance, B.D.  He wrote that the Veteran's hearing loss has worsened over the past few years to the point where it is increasingly difficult to have a conversation with the Veteran or to get a clear message across.  The second buddy statement is from J.D.S., who echoed B.D.'s message and added that most communication he has with the Veteran is now in writing.

In January 2013, Veteran submitted another letter to VA explaining the impact of his PTSD and bilateral hearing loss on his employability.  In regards to the impact of his hearing loss, he stated that any background noise negates his ability to hear and understand.  He has given up using a cell phone due to this fact.  Hard-wired phones are a bit better but if there is any other noise, even a fan set on low or a printer running, then he cannot understand the person on the other end of the line. He stated that 100 percent of his business is conducted over the phone and his hearing loss makes him completely ineffective.  The hearing loss also prevents him from pursuing other jobs such as taxi driver, bartender, or working at Home Depot.  He has spent his life working in management and sales and he can no longer communicate with people effectively.  In regards to the effects of PTSD, he stated that his sleep problems and anxiety attacks prevent him from having an energetic and productive day.  He also noted that he used to travel for work extensively, but now driving makes him anxious and insecure and he cannot stomach the thought of boarding an airplane due to anxiety caused by all the unfamiliar people and lack of control.  

Upon review of the record, the Board finds that there is competent and credible evidence indicating that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities, primarily PTSD and bilateral hearing loss.  The Board notes that the Veteran was closed his business of almost 30 years due to his disabilities, and the Board is particularly persuaded by the fact that these disabilities also prevent him other employment opportunities in line with his education and work experience.  These impairments are also corroborated by the buddy statements of people who have worked with him.  The Board finds the opinions of the May 2012 VA examiners to be less probative in value as those examiners did not adequately consider the Veteran's statements when assessing the functional impact of these disabilities.  Indeed, the severity of the Veteran's hearing loss and lower speech recognition scores seem inconsistent with a finding of no functional impact.  

After resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain gainful employment due to his service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In arriving at the foregoing conclusion, the Board recognizes that the Veteran has not undergone a VA examination to address the combined impact of his service-connected disabilities on his ability to work.  Nevertheless, the Board finds that the totality of the evidence is sufficient for the Board to render its own assessment in this regard.  This is ultimately the Board's determination to make.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).

For the reasons set forth above, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


